The deed recites that this real property, "except the permanent and perpetual easement and right-of-way therein, hereinafter described," has become unnecessary for rapid transit railroad purposes and that the Transit Commission had sold the property "subject to said easement and right-of-way." This instrument of conveyance then grants and releases to the vendee all the parcel, "subject to said easement and right-of-way herein" together with all the appurtenances and all the estates, right, title and interest of the city in and to said premises "except said permanent and perpetual easement and right-of-way herebyreserved and retained." The deed then describes the easement which was reserved and retained as divided into three parts. Part 1 is described as having a horizontal area of 291 square feet. The finding of fact that the 22 square feet which is the subject of this action is included within the 291 square feet which constitutes part 1 of the easement has been unanimously affirmed, is fully supported by the evidence and is conceded by appellant to be correct. The parties agree in their deed that "the above described easement" shall not prevent the grantee from utilizing any part of it below the subway or structure not occupied by the subway or structure or any of its supports. That part of the easement which is described as part 1 and which is the only part involved in this litigation begins on a level with the street curb and, extending vertically upward for a distance of ten feet, comprises a cube. It is situated wholly above the subway and its structure and consequently, by the terms of the deed, is excluded from utilization by the grantee. The complaint demands judgment declaring that plaintiff is the owner in fee of all the premises, subject only to an easement for the maintenance and operation of the subway structure and its support. So long as the deed remains in its present form, no such relief can be accorded. It expressly reserves and retains title in the city to all of the easement *Page 191 
described as part 1, excepts it from the grant and, since it is situated above the subway, denies its use and occupation to the grantee. The deed constitutes a conveyance with an exception, which exception includes the cubic area designated as part 1. That part was reserved and retained. By no reasonable interpretation can the deed, in its present form, be held to convey any part of this twenty-two square feet or to authorize its use or occupation by plaintiff at any time. There is nothing ambiguous in the language of this instrument and consequently there is no room for construction.
As alternative relief the complaint demands that the deed from the city to Sarah Zirinsky be reformed so that the twenty-two square feet included within the ground surface of part 1 of the easement be stricken therefrom or that the limitations upon its use be altered. Among the six parcels of Brooklyn real estate sold by the city at public auction on April 28, 1921, was this parcel at Flatbush and DeKalb avenues. On all the maps and documents relating to the auction sale it is designated as plot IV. On the day of sale Sarah Zirinsky's husband purchased these premises and executed a memorandum of sale of plot IV "referred to in the attached `Terms of Sale,'" and on July 19, 1921, the city of New York, acting by the Transit Commission, conveyed these premises by deed to her. The trial court has found and the Appellate Division has unanimously affirmed the finding that the grantee Sarah Zirinsky and her assignor had full knowledge or should have had full knowledge of the contents of the deed, that the deed conforms with the memorandum of sale executed by Zirinsky with the attached terms of sale, that no fraud was practiced, no mutual mistake was made by the parties as to their intention concerning the deed or its contents and that it was not the intention of the parties to the sale that the purchaser and his assigns should have the right to occupy and use or should acquire title to that portion of part 1 *Page 192 
which is the subject of this litigation. If any evidence supports these findings, this judgment must be affirmed.
Much evidence supports the findings. The interest which is vested in plaintiff through mesne conveyances from Sarah Zirinsky is no greater than the title acquired by her. The terms of sale, which are incorporated in the memorandum of sale executed by Mrs. Zirinsky's husband and assignor, apply to all six plots which were auctioned on the same day. These terms include many general directions applicable to all the plots and several specific items relating to particular plots. The document notifies prospective bidders that the properties will be sold in fee simple clear of all incumbrances "except certain permanent and perpetual easements to be reserved and retained for the maintenance and operation in perpetuity of the structures of the rapid transit subway railroads as they now exist free of interference or right of interference. * * * In the case of Plot IV the subway structures may be altered with respect to the location of the present entrance facilities, providing such entrance facilities are not reduced in capacity or their safety impaired, and provided the approval of the chief engineer is secured as aforesaid." The notice warns bidders that it is expressly understood that they have examined the several plots and made sufficient study of the maps or plans prepared in the office of the Transit Construction Commissioner to determine for themselves "the nature and extent of the easements to be retained for the purposes of the said rapid transit subway railroads * * *. Intending bidders will be given every facility for examining the properties and plans or maps will be furnished at the office of the Transit Construction Commissioner, Room 603, No. 49 Lafayette Street, New York city, showing the nature and extent of the permanent easements to be retained by the city for rapid transit purposes * * *."
The terms of sale do not in any way refer to areas available for stands in plot IV. Such reference is in the auction *Page 193 
notice. The official map (Plaintiff's Exhibit 1-A) plainly shows part 1 easement as embracing 291 square feet, none of which is situate within the sidewalk area, and the photograph of the building then existing on plot IV demonstrates that the statement in the auction notice in respect to availability for stands is not misleading. Several small shops at the street level, outsidethe area of part 1 easement, were then occupied as florist and fruit booths or stands. The notice read by the auctioneer to the effect that news stands, which he said were observable in large part on the sidewalk, were to be available for renting purposes to the purchaser of plot IV, does not warrant an implication that any of such stands were then located or would be allowed to be located within the area designated as part 1. The plan on file with the Commission shows that the sidewalk is outside that area. The following statement in the notice read by the auctioneer might perhaps afford plaintiff some consolation if Zirinsky, the purchaser, had relied upon it or even heard it or, having heard it, if he had attached any importance to it. It reads: "* * * the easements as delimited on such drawings will not prevent the purchaser from utilizing any parts of the easement areas not actually occupied by the subway or structure or any of its supports * * *." Zirinsky cannot remember having heard the auctioneer read such a statement, and the trial judge, after hearing all the evidence, expressed his belief that Zirinsky did not rely upon anything that the auctioneer said that would mislead him. Zirinsky remembers that the auctioneer read the terms of sale and that he made the usual "boosting" remarks of an auctioneer. He said that he relied mainly on the information which he received from the real estate clerk and other clerks in the office of the Commission and that he thinks he never read the figures on plaintiff's Exhibit 3, a map upon which plaintiff strongly relies. He further testified: "Now I never figured this. All I figured was *Page 194 
64 feet long, take off 14 feet off that, leave 50 feet, and I figured $1,000 a foot." The property was purchased by him for $49,300. The trial judge's inference of fact is fully justified when, in referring to and quoting Zirinsky's testimony in respect to the frontage, he remarked: "He had not thought of any easements, permanent or temporary, at all." Zirinsky was not misled, for apparently he did not care, and gave no attention to easements. He received the report of the title company, paid his money and he and his wife accepted the deed and turned it over to the title company. The title company certified to a fee in the property, "except the permanent and perpetual easements required for the maintenance and operation in perpetuity, free of interference and right of interference, of the Fourth Avenue Rapid Transit Railroad including the subway for structure and the station entrances thereof and upon such terms as will adequately safeguard such maintenance and operation and such other terms and conditions as the Transit Commissioners duly deem necessary and proper." The trial judge refused to find any mutual mistake of fact or fraud or wrongful intent on the part of the city. On this record it is impossible to hold that there is no basis for the findings which were made. The most that can be said in plaintiff's favor is that there may have been an erroneous assumption of law by Zirinsky and by subordinates in the office of the Transit Commission.
There has been no practical construction in respect to the effect of this deed. Letters written by a subordinate clerk and signed by the secretary of the Transit Commission, prior to the execution and delivery of the deed, of course cannot bind the city. One need not be particularly credulous in order to believe, in the absence of proof to the contrary, that the Transit Commission, burdened as it was with responsibilities of magnitude, was unaware of the existence of letters relating to news stands written by one of its clerks. It was not within the authority of a *Page 195 
clerk or the secretary to construe the legal effect of transactions which later culminated and became merged in an unambiguous deed.
The judgment should be affirmed.
POUND, Ch. J., LEHMAN, HUBBS and CROUCH, JJ., concur with CRANE. J.; O'BRIEN, J., dissents in opinion; KELLOGG, J., not sitting.
Judgment accordingly.